 In the Matter of ADAMS-MILLIS CORPORATION, PLANT NUMBER 7,andAMERICAN FEDERATION OF HOSIERY WORKERS, C. I. O.Case No. 5-R-1877.-Decided August 1 4,1945Messrs. Kenneth M. BrimandRoy L. Morgan,of Greensboro, N. C.,for the Company.Mr. W. Cedric Stallings,of High Point, N. C., andMr. H. G. B.King,of Chattanooga, Tenn., for the Union.Miss Aida Casanas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by American Federation of HosieryWorkers, C I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Adams-Millis Corporation, Plant Number 7, High Point,North Carolina, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Sidney J. Barban, Trial Examiner. Said hearing was held atHigh Point, North Carolina, on May 16, 1945. The Company, theUnion, and United Textile Workers of America, A. F. of L.,1 appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAdams-Millis Corporation is a North Carolina corporation with its1 After the hearing, the Intervenor, United Textile Workers of America, A F. of L., re-quested that its name' be eliminated from the ballot in any election directed in this pro-ceedingThe request is hereby granted.63 N. L.R. B., No. 53.362 ADAMS-MILLIS CORPORATION363erates seven plants in North Carolina, four of which, including PlantNumber 7, with which this proceeding is concerned, are located atHigh Point. This plant is engaged in the manufacture of ladies' fullfashioned hosiery.During the year 1944 the Company purchasedraw materials valued in excess of $300,000, about 65 percent of whichwas shipped to the Company's Plant Number 7 from points outsidethe State of North Carolina.During the same period the Companyproduced finished products at its Plant Number 7 of a valuein excessof $2,000,000, approximately 85 percent of which was shipped topoints outside the State of North Carolina.The Company admits, and we find, that it is engaged in commercewithin themeaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers, affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union, by letter dated March 14, 1945, requested recognitionfrom the Company as collective bargaining representative of theCompany's employees, and by letter dater March 20, 1945, the Com-pany replied that it was not prepared to recognize the Union ascollective, bargaining agent.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningIV. THE APPROPRIATE UNITThere is no history of collective bargaining at the Company's PlantNumber 7, which is the plant involved in this proceeding.This plantmakes women's full-fashioned hosiery, whereas the Company's otherthree plants in High Point produce men's seamless half-hose.Themanufacture of women's full-fashioned hosiery requires a high degreeof skill; the manufacture of seamless hosiery does not require so muchskill.For this reason there is no interchange of employees betweenPlant Number 7 and the other three plants, nor is there any inter-2 The Field Examiner reported that the Union submitted 175 authorization cards, all ofwhich bore apparently genuine original signaturesThese cards were dated in March andApril 1945.There are approximately 324 employees in the appropriate unit. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDchange of raw materials or finished products among the four plants.All the parties agree that the operations of Plan Number 7 differ fromthe operations of the other three plants and that Plant Number 7'should be a separate bargaining unit.We so find.The Union requests a unit of all production and maintenance em-ployees at Plant Number 7, but excluding office and clerical employees,machinists, fixers, instructors, timekeepers, floorlady, and supervisoryemployees.Except as to the categories of timekeeper'and fixer, theCompany agrees that the unit so described is appropriate.3Con-troversy centers about the following employees, all of whom the Unionwould exclude and the Company would include:AStore and samples girl:This employee's principal duty is working upsamples.She makes up samples at a table in the plant where she pullsout new styles as they come through, sews them together, and sendsthem to the Company's customers as the customers request them. Eachafternoon this employee is occupied in a Company store located at theentrance to the building, where the Company sells stockings to itsemployees for cash or on credit, to be charged against their pay.Whenshe is not occupied making up samples, this employee may be givenwork pairing stockings.She is hourly paid and is carried on theFinishing Department pay roll and is responsible to the superintendentof that department.Her average wage is lower than that of thepairers, who are on a piece rate.The Union contends that this employee is a clerical worker and thatshe represents management in its personnel relations in that she clerksin the Company store.We find no merit in this contention. Since theemployee in question works in close association with the productionemployees, under the jurisdiction of a production department, shewill be included in the unit.'Timekeepers:There are three timekeepers working for the Com-pany.One of these girls is assigned to the Finishing Department andoccupies an office which the Company refers to as the interview office.A second timekeeper is in the Greige-Goods Department on the thirdfloor and the third one is located on the first floor in the Knitting De-partment in an office which the general foreman and assistant foremanoccupy in part.The duties of all three timekeepers are identical.They record the hours of work, the production and the return of thedefective stockings, utilizing time cards collected by the foremen andproduction slips turned in by another employee who collects finishedwork from the operators.The records compiled by the timekeepers,including records of defective work performed, are posted for the8The Union and the Company likewise agree that foremen and assistant foremen, aswell as the floorlady, are excluded as supervisory employees; and that the secretary to thegeneral superintendent is excluded as a confidential and clerical employee.4 SeeMatter of Harry Monaster & Bro ,60 N. L. R B 979 ADAMS-MILLIS CORPORATION365information of the operators and the operators' pay is computedtherefrom in the pay-roll office.All the timekeepers perform theirduties exclusively at their desks.They are hourly paid and appear onthe Production Department pay roll, and they are responsible to theforemen of the respective departments in which they work.In accordance with our customary practice, we shall exclude thetimekeepers.5Lot girl:This employee is referred to in the record as a lot stockgirl.She is given specifications by the foremen of the Finishing De-partment with regard to wrapping and boxes needed, and she isexpected to send orders to the box factory, receive the boxes and wrap-ping, and inventory them.At the present, most of her time is spentworking on a printing machine, printing labels on boxes. She sharesa desk in the Finishing Department where she can write her reports.At most, she spends 3 hours a day at purely clerical work. The remain-ing part of her time is spent in acting as a utility employee cuttingand printing labels and handling boxes. She was formerly a full-timeprinter.She is hourly paid and appears on the Finishing Departmentpay roll and is responsible to the foreman of that department.The Union contends that the lot girl should be excluded as a clericalemployee. In view of her work, which is primarilymanual,and thefact that she is attached to a production department, we consider thatshe is a plant clerical employee.We shall, accordingly, include thelot girl in the uniteShipping clerks:There are, three persons working in the Company'sShipping Department who perform the ordinary duties of shippingemployees.They put boxes in cartons, weigh and seal them, pastelabels on the boxes, and deliver them to the truck.One of these per-sons keeps the record of shipments and at the end of the day takes therecord to the Company's main office. These three employees are hourlypaid, they appear on the Finishing Department pay roll, and theirsupervisor is the Finishing Department superintendent.These, too,are plant clerical employees.As such, we shall include them in theunit.Truck driver:This employee brings yarn and stockings to PlantNumber 7 from another of the Company's plants at Tyron, North Caro-lina, takes packages to the post office, brings shipments from the rail-road station, hauls express packages and freight to and from theexpress office.During rush periods he works in the plant in the Fin-ishing Department or carrying yarn about the plant. This truck driver5SeeMatter of Aluminum Forgings, Inc.,53 N. L. R. B. 1054;Matter of The GeneralFireproofing Company,58 N L. R. B. 1609;Matter of Goodman Manufacturing Company,58 N L. R. B. 531; andMatterof JosephDyson & Sons, Inc,60 N. L. R. B 867.9 SeeMatter of Shartle Brothers Machine Company,57 N. L. R B. 1546;Matter ofThe General Fireproofing Company,supra;andMatter of Goodman Manufacturing Com-pany, supra. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDappears on the Finishing Department pay roll of Plant Number 7 andis responsible to the Finishing Department superintendent.He ishourly paid and is the only truck driver the Company employs.As there is controversy regarding the truck driver and since theduties, interests, and conditions of employment of this employee arenot altogether the same as those of the other employees in the plant, weshall exclude him from the unit.'Fixers:The Company employs 3 fixers in its Knitting Department.Their function, in general, is that implied by their job title, namely,the maintenance and adjustment of the knitting machines operated byproduction employees in the department.They are hourly paid andtheir earnings are about the same as the earnings of the operators, whoare paid on a piece-work basis. The, 3 fixers in this plant have regularstations, and it appears that they are associated continuously with par-ticular groups of operators, whom they aid and instruct and sometimescorrect.The Knitting Department is located on 3 floors of the plant.The Company employs, on all 3 floors, approximately 100 knitters onthe day shift and 60 on the night shift.A shall group of these, about5 on the day shift and 12 on the night shift, are located on the secondfloor.They are under the jurisdiction of a foreman who also supervisesthe knitters on the third floor, and who spends most of his time on thethird floor.Two of the fixers in question rotate on the day and nightshifts with this small group of knitters on the second floor.Thus, atthat location, the fixer is frequently the only person present who is in aposition to oversee the work directly.The fixer on the third floorrotates with an assistant foreman who is also a fixer.On that floor,on both the day and night shifts, a foreman is ordinarily present.The Union contends, in opposition to the Company, that the fixersare supervisory employees and, as such, should be excluded from theunit.It also argues that, in full-fashioned, as distinguished fromseamless, hosiery mills, this classification is customarily excluded fromthe production and maintenance unit. In this connection, the Unionproved, by the uncontradicted testimony of W. Cedric Stallings, oneof its international officials, that fixers are deemed to be excluded, as9'employees engaged in any kind of managerial position or work," fromthe coverage of a certain multiple-employer contract between the Unionand over 30 members of an association of full-fashioned hosiery manu-facturers."The Union does not admit to membership fixers in full-fashioned mills, considering them ineligible as supervisors.'SeeMatter of Kingan it Co., Incorporated,61 N L R B 1222,andMatterofWilsonitCompany,Inc,62 N. L. R.B 895,cfWalter Jansen & Son,63 N L. R. B. 121.8A copyof this contract was introduced into evidence at the hearing.For other dataas to the-coverage of this same contract,seeMatter of Mack,Judson,Voehringer Companyof North Carolina, Inc,63 N L. R. B.96Stallings testified that the Union has othercontracts,one of which is with an association of full-fashioned hosiery manufacturers inPennsylvania,under which fixers are likewise excluded from the unit ADAMS-MILLIS CORPORATION367Considering all these facts, we are of the opinion that the fixers inquestion may properly be excluded from the unit.We are not con-vinced that they are supervisory employees within the meaning of ourusual definition, although there is some persuasive evidence to thateffect.However, in view of the absence of any bargaining history inthis plant, the Union's unwillingness to represent the fixers, its con-sistent practice with respect to such employees, and the custom whichapparently prevails in the full-fashioned hosiery industry, we see noreason to insist upon the inclusion of this distinct category of em-ployees in the production and maintenance unit.We shall exclude thefixers.0We find that all production and maintenance employees employedby the Company at its Plant Number 7, including the store and samplesgirl, the lot girl, and the shipping department employees, but exclud-ing all office and clerical employees, timekeepers, fixers, the truckdriver, the floorlady, foremen andassistantforemen, and any othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changesin the statusof employees,or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-,roll period immediately preceding the date of the Direction of Elec-tion herein,10 subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of -collective bargaining with Adams-MillisCorporation, Plant Number 7,1igh Point, North Carolina, an election9SeeMatter of Mock,Judson, Voehringer Company, supra.10 The Union requested that the pay roll of May 11 be used to determine eligibility tovote in the election,because of the prospect that the Company would hire many new andunskilled employees as learners.However, since it appears that any such new employeeswould be hired on a permanent basis to perform production work while learning the trade,we see no reason to exclude them from participation in the election, by using the specifiedpay-roll date, or otherwise. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Fifth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of saidRules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been dischargedfor causeand have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by AmericanFederation of Hosiery Workers, C. 1. 0., for the purposes of collectivebargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecisionand Direction of Election.11